Title: From Thomas Jefferson to James Pemberton Morris, 1 August 1823
From: Jefferson, Thomas
To: Morris, James Pemberton

Monticello
Aug. 1. 23 Th: Jefferson is obliged to borrow the hand of another to return his thanks to mr Morris for his address to the agricultural society of Bucks county. a distinct account of the Fellenbourg plan of instruction in agriculture will be acceptable, as a valuable associate with the ordinary plan of instructing young gentlemen landholders before they leave the University in the principles of Agriculture, it will enable them to select from among their classmates Fellenbergours proper agents for carrying practically into execution the improvements they may  meditate in their own estates. he prays mr Morris to accept his respectful salutns.